PD-0611-17
                   CWse Mo.


vjiUlaiA res^ha GaVie\* °( Texas,                         ******"
     Apip-ellee,



 fjtow-tVie Oourt of Appeal^ R-ftt. Di^+na.-f T^as

  May \\ Please fhe (Wt:
    This represents a fefi-l-ien fog P^&fionary

 Af^ealj ^«^^in^ judicial review of an a^v/erje decision
of fh* hfifi Pisfncf Courf of Appeals af Da/'/aj,
"IzjCQSj yshmm jhaf Honorable Court upheld fte
CoilvittIDn and Sentence of Hie Cc/mtndl D/sinct
 Court /lumber (o of Ds/fas County, 'Jeyeis. '7/?e fr/gf
 CamSt Munnber is FW-boZOO'X.
     "77^> Texas Courf of 4f/>cah f°r th* f/fjA p/s-
fncf of 'Te/Js issued Hwr Hmora/uft/rn tywon
on Mqv 31,2 0/7* In tUf Op/n/on) tht /fondle
Courf afhrtfed and modt.M tte fnal court's ruf'^
namely, fki jht ftitl Court assessed pu/>(sAw)f, tti&f
 fht aoptlldfltpleaded Jrut fo &?e es>/>a*8«£*0?e/if;/?9r3-
arsph j~rue) and to /flodify 'yt?e sect/W esi'/rf/td Ci^ s r°r°
 St hntf wfk jh*f /fo/i&rai/t Court fo acy/,z y^e
Sdjo. )So~ue of u,yTe. Vltiyhf dffi* <5"r/ef
      IP fhlS ?efit/of? for P/ScrefoPary fey/en/,
appel/art IS mi/o^nj ftis Honorable Court's saper-
\j\si>ry .-boviers fa eijftr:
     d) Sue sponia nzvtzwihts irtaffar and noafce. ft>^
        lej^i Q^d facfuzi d^ftr/ritoafion fhvf du-e
       "S the \z(cf,m rlof identify my appellant ^s
       fhe Q-SSatla^f jtsf IMto r^f/oftal tn*r &P
       jdcjr Could have fomnS fhe Qppe.llartjai liy
       Or fohberypfhuS file jdttoAf of ft ertt/e^^e
       Ylzs potfofdJ/LSuffict-e/of fh support a cor-
      v\cf\on\
                           C3)
       b) QCdept c\iscrotion any revieu) and permit
             Tl*ll briefmj on fhe- nO&iffin, eftHfr
             Wifl appointed Counsel Crew) or p>enr?/t
             Stppe.ilan f ft proceed yfo £e) or
      ft)    remand ft) is w^ffer back fo fti* ftifft)
            District Court of Appeal df Dallas,
            Vnf] instructions for that Honor&bfe
            Coarffb pew>t-and ft)us Order Br^fnj
             on jhts s&tc issue Hat was preserved;
            fia/rief Idas ft* evidence. IC/eyaHyCI sof/fec^y
             fo Supporfs Co/?(//^t/0^ * Sue/ Shoulddie
             Cbnducftd w Qfl*>ef\fejk 2n4 Ih f^£ tv\o\$ o$ jVA^>fl£€,

?rocem6) ie+i+ion -fop

Opmt^n has \eeM ivv

WM-Vu orenaU ^+aV a£f^'} Wuu>> nA3ilW f0 : Clerl*
of +W Coarfj f,0, ^* \^ogi MriVijTy. 72711
                                       1\£5^ectWUj ,

                                        6*lfa»^^i"mez;111
Affirmed as Modified; Opinion Filed May 31, 2017.




                                             In The

                                  Court of Appeals
                        ifltftfj Wxstrxct of atexas at Dallas
                                      No. 05-16-00755-CR


                       JULIAN PESINA GUTIERREZ III, Appellant
                                               V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                             Trial Court Cause No. F14-60200-X


                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Julian Pesina Gutierrez III appeals his conviction for robbery. In a single issue, appellant

contends the judgment should be modified to show the trial court assessed punishment. We

modify the trial court's judgment and affirm as modified.

       Appellant was indicted for aggravated robbery with a deadly weapon, a knife. A jury

convicted appellanj of the lesser-included offense of robbery. During the punishment phase,

appellant pleaded true to one enhancement paragraph. After finding the enhancement paragraph

true, the trial court assessed punishment at twenty years' imprisonment.         The trial court's

judgment incorrectly reflects the punishment was assessed by the jury. Therefore, we sustain

appellant's sole issue. We modify the judgment to show the punishment was assessed by the

trial court. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App.
1993) (courts of appeals have authority to modify a judgment); see also Estrada v. State, 334
S.W.3d 57, 63-64 (Tex. App.—Dallas 2009, no pet.).

         In a cross-point, the State contends the judgment should be also modified to show

appellant pleaded true to one enhancement paragraph and the trial court found the enhancement

paragraph true. The trial court's judgment incorrectly shows "N/A" for the plea and findings on

the enhancement paragraph.      We also note the judgment incorrectly shows the degree of the

offense is "1st degree felony." Robbery is a second-degree felony offense. Accordingly, we

modify the sections of the judgment entitled "plea to 1st enhancement paragraph" and "findings

on 1st enhancement paragraph" to show "True," and modify the section entitled "degree of

offense" to show "2nd degree felony." Bigley, 865 S.W.2d at 27-28; Estrada, 334 S.W.3d at

63-64.


         As modified, we affirm the trial court's judgment.



                                                      /David W. Evans/
                                                      DAVID EVANS
                                                      JUSTICE
Do Not Publish
Tex. R. App. P. 47
160755F.U05




                                                -2-
                                   Court of Appeals
                          iFtftlj Btstrtct of ©exas at Dallas
                                         JUDGMENT


JULIAN PESINA GUTIERREZ III,                          On Appeal from the Criminal District Court
Appellant                                             No. 6, Dallas County, Texas
                                                      Trial Court Cause No. F14-60200-X.
No. 05-16-00755-CR           V.                       Opinion delivered by Justice Evans. Justices
                                                      Bridges and Lang-Miers participating.
THE STATE OF TEXAS, Appellee

          Based on the Court's opinion of this date, the judgment of the-trial court is MODIFIED
as follows:


       The section entitled "Degree of Offense" is modified to show "2nd Degree Felony."

       The section entitled "Plea to 1st Enhancement Paragraph" is modified to show "True."

       The section entitled "Findings on 1st Enhancement Paragraph" is modified to show
"True."


       The section entitled "Punishment Assessed By" is modified to show "Court."

       As modified, we AFFIRM the trial court's judgment.


Judgment entered this 31st day of May, 2017.




                                                -3-
                                                               P




"n ,y
    :>'•...   at
  NT

    c/ •$£




                            Tl sKt-hri;.:.t..vY--^--



                    3
                    •   »


                                                        #£
                             ^                          .- ^ -5
                   ^£3
(A

                             'Ml;*
                             J « i •
                                                   J|      t
                                                    f




                                     \   f   : i

                                 {
                             ;\




e^o ft
                                 U


                             , li *'•